              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                      1:21-cv-00156-MOC-WCM

KRISTINA RENE FROST and           )
GARY ALLEN MAYS,                  )
Individually and as Personal      )
Representatives of the Estates of )
Shawna Rene Mays and              )
Tristan Allen Mays                )
                                  )                          ORDER
                  Plaintiffs,     )
v.                                )
                                  )
AMSAFE COMMERCIAL                 )
PRODUCTS, INC., AMSAFE, INC.,     )
TRANSDIGM GROUP, INC., and        )
SHIELD RESTRAINT SYSTEMS, INC. )
                                  )
                  Defendants.     )
                                  )

      This matter is before the Court sua sponte.

      On July 30, 2021, the undersigned issued an Order advising that a

“Notice of Withdrawal” filed by defense counsel Kelly Eisenlohr-Moul was not

effective. Doc. 21.

      On August 11, 2021, the undersigned was informed that Ms. Eisenlohr-

Moul’s ECF account has been disabled “due to bounce backs” and therefore it

is not clear whether Ms. Eisenlohr-Moul received the July 30, 2021 Order. In

short, it appears that though Ms. Eisenlohr-Moul remains counsel of record for

Defendants, she is not receiving information about filings in this matter.




     Case 1:21-cv-00156-MOC-WCM Document 25 Filed 08/11/21 Page 1 of 2
      Accordingly, H. Toby Schisler and Lindsey J. Boyd are DIRECTED to

transmit a copy of the Court’s July 30, 2021 Order and this Order to Ms.

Eisenlohr-Moul forthwith.

      Further, Ms. Eisenlohr-Moul is DIRECTED, by August 18, 2021, to

reactivate her ECF Account or to file a proper motion to withdraw. Attorneys

Schisler and Boyd are reminded, as described in the July 30 Order, that they

have been granted leave to appear pro hac vice in this matter for Defendants

and must be associated with local counsel. LCvR 83.1(b)(1).1

      It is so ordered.


                                  Signed: August 11, 2021




1
 The undersigned also notes that Defendants, which are corporate entities,
must appear in this matter through counsel; they cannot appear pro se. See
Sea Island Co. v. The IRI Group, LLC, Civil No. 3:07cv013, 2007 WL 2997660
at *2 (W.D.N.C. Oct. 12, 2007) (“the law is well-established that corporate
entities and other non-human entities, such as limited liability companies, can
appear in federal court only through counsel”).


                                        2

    Case 1:21-cv-00156-MOC-WCM Document 25 Filed 08/11/21 Page 2 of 2
